DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both a photon source (multiple passages) and a waterwheel (p. 12, lines 9-14 of specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 900, 902, 904.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106, 130, 132, 250, 260, 300, 302, 340.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they fail to include text in the flow chart boxes in figures 5 & 6.  Without some indication as to the steps shown it is not clear as to what the steps and they are not explanatory to a reader as a quick method of determining the general background of the invention.   	
See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends  
           Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification must be amended to provide support for claims 17-18.  The specification currently provides no mention of a network, database, arithmetic logic unit, or persistent storage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0332894 (Knight et al.) in view of US 2019/0142987 (Zhang et al.)
Regarding claim 1, Knight et al. discloses a fluid sanitization system for an object comprising: a faucet with (i) a faucet outlet directly accessible to an exterior environment having an atmosphere (multiple figures, element 40), (ii) a housing with a faucet channel (multiple figures, element 12), (iii) a conduit, adapted to channel fluid into said housing (multiple figures, element 2, portion upstream of element 36); and a photon emission source, positioned to emit into said fluid stream a photon stream composed of photons having a waveform selected to a provide at least an Log1 dose to a predetermined pathogen on a timescale substantially equivalent to coverage of said object with said fluid (‘In the illustrated embodiment, light source 20 is an ultraviolet light that produces ultraviolet disinfecting light 80. In some embodiments, the light source 20 includes an LED (light emitting diode). In other embodiments, the light source 20 can include multiple LEDs or an LED array. In other embodiments, other suitable types of disinfecting lights can also or alternatively be employed, such as compact electron beam UV sources.’ P 27, where it is known that UV sources can provide at least an Log1 dose in short time periods).
Knight et al. does not disclose a fluid reservoir composed solely of a substantially-pure fluid with a fluid refractive index; or that the atmosphere has a fluid refractive index substantially lower than said fluid refractive index, or transformer adapted to align fluid molecules into a laminar fluid stream throughout a cross-section of said fluid maintained from said channel to said faucet outlet.  With respect to the reservoir, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to connect the faucet to a reservoir to provide the fluid.
With regards to the fluid transformer, Zhang et al. disclose a fluid sanitization system with such a fluid transformer (fig. 1C, element 121).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Dornseifer to include the fluid transformer of Zhang et al. to reduce the scattering of photons which would result in loss to the atmosphere.  Zhang et al. also discloses the fluid flowing through an atmosphere with a fluid refractive index substantially lower than said fluid refractive index (‘In embodiments, the air gap 126 surrounding the laminar flow pillar 128 may possess the refractive index equal to 1.0, which may be smaller than that of the laminar flow pillar 128,’ P 38).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to also ensure that this relationship of refractive indexes exists because this would reduce loss of photons at the fluid/atmosphere boundary, and combined with the laminar flow increase the internal reflection of the photons and reducing photon loss, as disclosed in Zhang et al. (‘In embodiments, this internal reflection at the boundary between the air gap 126 and the laminar flow pillar 128 may reduce or even totally eliminate the possibility of UV light/pipe wall encounter, maximizing the UV dosage delivery to the fluid to be disinfected.’ P 38).
Regarding claim 3, Knight et al. in view of Zhang et al. disclose the system of claim 1 wherein said photon emission source is positioned within said faucet channel (fig. 7, element 116B-C, also fig. 8, elements 160B, B).
Regarding claim 4, Knight et al. in view of Zhang et al. disclose the system of claim 3 wherein said system includes a reflective surface member wherein said channel (‘As a consequence of the sheath 12 having an index of refraction that is less than the index of refraction of the conduit 8, the assembly of the conduit 8 and sheath 12 has certain reflective properties that will be discussed below.’ P 25).
Regarding claim 5, Knight et al. in view of Zhang et al. disclose the system of claim 4 wherein said faucet housing includes an interior surface bearing said reflective surface member as interior surface cladding (‘As a consequence of the sheath 12 having an index of refraction that is less than the index of refraction of the conduit 8, the assembly of the conduit 8 and sheath 12 has certain reflective properties that will be discussed below.’ P 25).
Regarding claim 6, Knight et al. in view of Zhang et al. disclose the claimed invention except for wherein said photon emission source is positioned external to said faucet and includes a cable having internal reflection with a cable outlet positioned within said faucet channel to emit said photon stream having into said laminar fluid stream.  However, external photon emission sources and the use of cables to guide the light into a pipe are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute such a source for the internal source of Knight et al. so that multiple faucets could be served with a single photon emission source.
Regarding claim 8, Knight et al. in view of Zhang et al. disclose the system of claim 1 further comprising a filter adapted to selectively omit fluid other than a predefined fluid (multiple figures, element 84).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. in view of Zhang et al. as applied to claim 1 above, and further in view of US 2011/0210268 (Dornseifer).
Regarding claim 2, Dornseifer discloses a fluid sanitization system wherein the faucet comprises a generator accessible to said faucet channel and adapted to directly power said photon emission source (‘A turbine unit 32 with blades 33 is incorporated in the pipeline 31. The turbine blades 33 are driven by the liquid which flows through the device. A generator 34 is driven by a shaft 37 which is connected to the turbine blades 33, whereby the generator converts the rotational energy produced into electrical energy.’ P 46).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Knight et al. in view of Zhang et al. to include the generator of Dornseifer so the system could be operated in situations where an external power source may be lacking.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. in view of Zhang et al.  as applied to claim 1 above, and further in view of US 2004/0140435 (Nishioka).
Regarding claim 7, Nishioka disclose a fluid sanitization system comprising a faucet with an indicator adapted to alter a visible state based on operation of a photon emission source (fig. 1, element 6).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Knight et al. to include such an indicator so that a user would know whether the UV light was operating as desired.
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of sanitization of an object within a given atmosphere, said method comprising: channeling a substantially-pure fluid with a substantially higher refractive index than the atmosphere into a faucet with a faucet channel with an outlet directly exposed the atmosphere; molecularly arranging said fluid flow throughout a cross-section of said fluid flow within said channel into a laminar flow orientation; maintaining said laminar flow orientation of said fluid to said outlet; and injecting via photon emission stream bombardment a photon waveform into said laminar flow orientation prior to said outlet such that said photon emission bombardment is substantially contained within said fluid subsequent to escape via said outlet, said waveform adapted to provide at least an LD50 dose to a predetermined pathogen on a timescale substantially equivalent to coverage of the object with said fluid.
The closest prior arts of record are US 2016/0332894 (Knight et al.) and US 2016/0296077 (Smith).  Knight et al. discloses a method of sterilizing fluids by channeling fluids through faucets into an atmosphere, with a photon emission source in the faucet (see fig. 2 for example).  However, Knight does not disclose the use of the fluid to sanitize an object in the atmosphere and in particular does not disclose and injecting via photon emission stream bombardment a photon waveform into said laminar flow orientation prior to said outlet such that said photon emission bombardment is substantially contained within said fluid subsequent to escape via said outlet, said waveform adapted to provide at least an LD50 dose to a predetermined pathogen on a timescale substantially equivalent to coverage of the object with said fluid.  Smith discloses a method of sanitization of an object within a given atmosphere, said method comprising: channeling a fluid through a faucet into atmosphere and directing a photon emission stream to the object at the outlet of the faucet (fig. 4 especially) but the photons are not injected prior to the outlet and are used for visualization rather than sanitization.  There is no obvious reason to combine or modify Knight or Smith such that the result is a step of injecting via photon emission stream bombardment a photon waveform into said laminar flow orientation prior to said outlet such that said photon emission bombardment is substantially contained within said fluid subsequent to escape via said outlet, said waveform adapted to provide at least an LD50 dose to a predetermined pathogen on a timescale substantially equivalent to coverage of the object with said fluid.
Substantially the same reasons for allowance apply to claims 16-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881